



TEXAS CAPITAL BANCSHARES, INC.
AMENDED AND RESTATED 2015 LONG-TERM INCENTIVE PLAN
The Texas Capital Bancshares, Inc. Amended and Restated 2015 Long-Term Incentive
Plan (the “Plan”) was adopted by the Board of Directors of Texas Capital
Bancshares, Inc., a Delaware corporation (the “Company”), on April 17, 2018 (the
“Effective Date”). The Plan amends, restates and replaces the Company’s 2015
Long-Term Incentive Plan that became effective on May 19, 2015 (the “Original
2015 Plan”) in its entirety, provided that the Original 2015 Plan will continue
to govern the terms of Awards granted prior to the Effective Date.
ARTICLE I
PURPOSE
The purpose of the Plan is to attract and retain the services of key Employees,
key Contractors, and Outside Directors of the Company and its Subsidiaries and
to provide such persons with a proprietary interest in the Company through the
granting of Incentive Stock Options, Nonqualified Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Awards, Dividend Equivalent Rights, and Other Awards, whether granted singly, or
in combination, or in tandem, that will:
(a)    increase the interest of such persons in the Company’s welfare;
(b)    furnish an incentive to such persons to continue their services for the
Company or its Subsidiaries; and
(c)    provide a means through which the Company may attract able persons as
Employees, Contractors, and Outside Directors.
With respect to Reporting Participants, the Plan and all transactions under the
Plan are intended to comply with all applicable conditions of Rule 16b-3
promulgated under the Exchange Act. To the extent any provision of the Plan or
action by the Committee fails to so comply, such provision or action shall be
deemed null and void ab initio, to the extent permitted by law and deemed
advisable by the Committee.
ARTICLE 2
DEFINITIONS
For the purpose of the Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:
2.1    “Applicable Law” means all legal requirements relating to the
administration of equity incentive plans and the issuance and distribution of
shares of Common Stock, if any, under applicable corporate laws, applicable
securities laws, the rules of any exchange or inter-dealer quotation system upon
which the Company’s securities are listed or quoted, and any other applicable
law, rule or restriction.
2.2    “Award” means the grant of any Incentive Stock Option, Nonqualified Stock
Option, Restricted Stock, SAR, Restricted Stock Unit, Performance Award,
Dividend Equivalent Right or Other Award, whether granted singly or in
combination or in tandem (each individually referred to herein as an
“Incentive”).
2.3    “Award Agreement” means a written agreement between a Participant and the
Company which sets out the terms of the grant of an Award.
2.4    “Award Period” means the period set forth in the Award Agreement during
which one or more Incentives granted under an Award may be exercised.





--------------------------------------------------------------------------------





2.5    “Authorized Officer” is defined in Section 3.2(b) hereof.
2.6    “Board” means the board of directors of the Company.
2.7    “Cause”, with respect to a Participant’s Award, shall have the meaning
set forth in the Participant’s employment agreement with the Company, or, if the
employment agreement does not contain a definition of “cause” or the Participant
has not entered into an employment agreement with the Company, “Cause” means:
(i) misappropriation of funds or property, fraud or dishonesty within the course
of providing services to the Company which evidences a want of integrity or
breach of trust; (ii) indictment for a misdemeanor that has caused or may be
reasonably expected to cause material injury to the Company, any of its
Subsidiaries, any of its affiliates or any of their interests, or indictment for
a felony; (iii) any willful or negligent action, inaction, or inattention to
duties of the Participant within the course of providing services to the Company
that causes the Company material harm or damages (as determined in the sole and
absolute discretion of the Company); (iv) misappropriation of any corporate
opportunity or otherwise obtaining personal profit from any transaction which is
adverse to the interests of the Company or to the benefits of which the Company
is entitled; (v) inexcusable or repeated failure by the Participant to follow
applicable Company policies and procedures; (vi) conduct of the Participant
which is materially detrimental to the Company (as determined in the sole and
absolute discretion of the Company); or (vii) any material violation of the
terms of the Participant’s employment agreement (or, if Participant is a
Contractor, of the Participant’s consulting or contractor agreement), if any.
2.8    “Change in Control” means any of the following, except as otherwise
provided herein:
(a)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 51% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (i) of paragraph (c) below;
or


(b)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the Effective Date
of this Plan, constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the Effective Date of this Plan or
whose appointment, election or nomination for election was previously so
approved or recommended; or


(c)    there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (i) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) at least
51% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates other than in
connection with the acquisition by the Company or its Affiliates of a business)
representing 51% or more of the combined voting power of the Company’s then
outstanding securities; or


(d)    the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 51% of the combined voting power of
the voting securities of





--------------------------------------------------------------------------------





which are owned by stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale.


For purposes hereof:


“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.


“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.


“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities or (iv) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.


Notwithstanding the foregoing provisions of this Section 2.8, if an Award issued
under the Plan is subject to Section 409A of the Code, then an event shall not
constitute a Change in Control for purposes of such Award under the Plan unless
such event also constitutes a change in the Company’s ownership, its effective
control or the ownership of a substantial portion of its assets within the
meaning of Section 409A of the Code.
2.9    “Claim” means any claim, liability or obligation of any nature, arising
out of or relating to this Plan or an alleged breach of this Plan, or an Award
Agreement.
2.10    “Code” means the United States Internal Revenue Code of 1986, as
amended.
2.11    “Committee” means the Human Resources Committee of the Board, unless the
Board appoints or designates a different committee to administer the Plan in
accordance with Article 3 of this Plan.
2.12    “Common Stock” means the common stock, par value $0.01 per share, which
the Company is currently authorized to issue or may in the future be authorized
to issue, or any securities into which or for which the common stock of the
Company may be converted or exchanged, as the case may be, pursuant to the terms
of this Plan.
2.13    “Company” means Texas Capital Bancshares, Inc., a Delaware corporation,
and any successor entity.
2.14    “Contractor” means any natural person, who is not an Employee, rendering
bona fide services to the Company or a Subsidiary, with compensation, pursuant
to a written independent contractor agreement between such person (or any entity
employing such person) and the Company or a Subsidiary, provided that such
services are not rendered in connection with the offer or sale of securities in
a capital raising transaction and do not directly or indirectly promote or
maintain a market for the Company’s securities.
2.15    “Corporation” means any entity that (i) is defined as a corporation
under Section 7701 of the Code and (ii) is the Company or is in an unbroken
chain of corporations (other than the Company) beginning with the Company, if
each of the corporations other than the last corporation in the unbroken chain
owns stock possessing a majority of the total combined voting power of all
classes of stock in one of the other corporations in the chain. For purposes of
clause (ii) hereof, an entity shall be treated as a “corporation” if it
satisfies the definition of a corporation under Section 7701 of the Code.
2.16    “Date of Grant” means the effective date on which an Award is made to a
Participant as set forth in the applicable Award Agreement.
2.17    “Dividend Equivalent Right” means the right of the holder thereof to
receive credits based on the cash dividends that would have been paid on the
shares of Common Stock specified in the Award if such shares were held by the
Participant to whom the Award is made.





--------------------------------------------------------------------------------





2.18    “Employee” means a common law employee (as defined in accordance with
the Regulations and Revenue Rulings then applicable under Section 3401(c) of the
Code) of the Company or any Subsidiary of the Company.
2.19    “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended.
2.20    “Executive Officer” means an officer of the Company or a Subsidiary
subject to Section 16 of the Exchange Act.
2.21    “Exempt Shares” means shares of Common Stock subject to an Award for
which the Committee has accelerated vesting in accordance with Section 7.2. No
more than five percent (5%) of the shares of Common Stock that may be delivered
pursuant to Awards may be shares designated as “Exempt Shares.”
2.22    “Exercise Date” is defined in Section 8.3(b) hereof.
2.23    “Fair Market Value” means, as of a particular date, (a) if the shares of
Common Stock are listed on any established national securities exchange, the
closing sales price per share of Common Stock on the consolidated transaction
reporting system for the principal securities exchange for the Common Stock on
that date, or, if there shall have been no such sale so reported on that date,
on the last preceding date on which such a sale was so reported; (b) if the
shares of Common Stock are not so listed, but are quoted on an automated
quotation system, the closing sales price per share of Common Stock reported on
the automated quotation system on that date, or, if there shall have been no
such sale so reported on that date, on the last preceding date on which such a
sale was so reported; (c) if the Common Stock is not so listed or quoted, the
mean between the closing bid and asked price on that date, or, if there are no
quotations available for such date, on the last preceding date on which such
quotations shall be available, as reported by the OTC Bulletin Board operated by
the Financial Industry Regulation Authority, Inc. or the OTC Markets Group Inc.,
formerly known as Pink OTC Markets Inc.; or (d) if none of the above is
applicable, such amount as may be determined by the Committee (acting on the
advice of an Independent Third Party, should the Committee elect in its sole
discretion to utilize an Independent Third Party for this purpose), in good
faith, to be the fair market value per share of Common Stock. The determination
of Fair Market Value shall, where applicable, be in compliance with Section 409A
of the Code.
2.24    “Full Value Award” means any Award with a net benefit to the
Participant, without regard to any restrictions such as those described in
Section 6.4(b), equal to the aggregate Fair Market Value of the total shares of
Common Stock subject to the Award. Full Value Awards include Restricted Stock
and Restricted Stock Units, but do not include Stock Options and SARs.
2.25    “Good Reason”, with respect to a Participant’s Award, shall have the
meaning set forth in the Participant’s employment agreement with the Company,
or, if the employment agreement does not contain a definition of “good reason”
or the Participant has not entered into an employment agreement with the
Company, “Good Reason” means: (i) without his or her express written consent,
the assignment of the Participant to a position constituting a material
demotion, or loss of compensation or job duties by comparison to his or her
position with the Company on the Date of Grant; provided, however, that changes,
as opposed to a loss, in the Participant’s job duties or changes to reporting
relationships, at the Board’s discretion, and without a material loss in the
Participant’s compensation, will not constitute “Good Reason”; (ii) the change
of the location where the Participant performs the majority of the Participant’s
job duties on the Date of Grant of the Award (“Base Location”) to a location
that is more than fifty (50) miles from the Base Location, without the
Participant’s written consent; (iii) a reduction by the Company in the
Participant’s base salary as in effect on the Date of Grant of the Award, unless
the reduction is a proportionate reduction of the compensation of the
Participant and all other senior officers of the Company as a part of a
company-wide effort to enhance the Company’s financial condition; or (iv) after
the occurrence of a Change in Control, a significant adverse change in the
nature or scope of the authorities, powers, functions, responsibilities, or
duties attached to the position(s) with the Company which the Participant held
immediately before the Change in Control, or a material reduction in total
compensation, including incentive compensation, stock-based compensation and
benefits received from the Company compared to the total compensation and
benefits to which the Participant was entitled immediately before the Change in
Control.





--------------------------------------------------------------------------------





2.26    “Immediate Family Members” is defined in Section 15.8 hereof.
2.27    “Incentive” is defined in Section 2.2 hereof.
2.28    “Incentive Stock Option” means an incentive stock option within the
meaning of Section 422 of the Code, granted pursuant to this Plan.
2.29    “Independent Third Party” means an individual or entity independent of
the Company having experience in providing investment banking or similar
appraisal or valuation services and with expertise generally in the valuation of
securities or other property for purposes of this Plan. The Committee may
utilize one or more Independent Third Parties.
2.30    “Nonqualified Stock Option” means a nonqualified stock option, granted
pursuant to this Plan, which is not an Incentive Stock Option.
2.31    “Option Price” means the price which must be paid by a Participant upon
exercise of a Stock Option to purchase a share of Common Stock.
2.32    “Other Award” means an Award issued pursuant to Section 6.9 hereof.
2.33    “Outside Director” means a director of the Company who is not an
Employee or a Contractor.
2.34    “Participant” means an Employee or Contractor of the Company or a
Subsidiary or an Outside Director to whom an Award is granted under this Plan.
2.35    “Performance Award” means an Award hereunder of cash, shares of Common
Stock, units or rights based upon, payable in, or otherwise related to, Common
Stock pursuant to Section 6.7 hereof.
2.36    “Performance Criteria” is defined in Section 6.10 hereof.
2.37    “Performance Goal” means any of the goals set forth in Section 6.10
hereof.
2.38    “Plan” means this Texas Capital Bancshares, Inc. Amended and Restated
2015 Long-Term Incentive Plan, as amended from time to time.
2.39    “Prior Plan Awards” means (i) any awards under the Prior Plans that are
outstanding on the Effective Date, and that, on or after the Effective Date, are
forfeited, expire or are canceled; and (ii) any shares subject to awards
relating to Common Stock under the Prior Plans that, on or after the Effective
Date, are settled in cash.
2.40    “Prior Plans” means the Texas Capital Bancshares, Inc. 2005 Long-Term
Incentive Plan and the Texas Capital Bancshares, Inc. 2010 Long-Term Incentive
Plan.
2.41    “Reporting Participant” means a Participant who is subject to the
reporting requirements of Section 16 of the Exchange Act.
2.42    “Restricted Stock” means shares of Common Stock issued or transferred to
a Participant pursuant to Section 6.4 of this Plan which are subject to
restrictions or limitations set forth in this Plan and in the related Award
Agreement.
2.43    “Restricted Stock Units” means units awarded to Participants pursuant to
Section 6.6 hereof, which are convertible into Common Stock at such time as such
units are no longer subject to restrictions as established by the Committee.
2.44    “Restriction Period” is defined in Section 6.4(b)(i) hereof.





--------------------------------------------------------------------------------





2.45    “SAR” or “Stock Appreciation Right” means the right to receive an
amount, in cash and/or Common Stock, equal to the excess of the Fair Market
Value of a specified number of shares of Common Stock as of the date the SAR is
exercised (or, as provided in the Award Agreement, converted) over the SAR Price
for such shares.
2.46    “SAR Price” means the exercise price or conversion price of each share
of Common Stock covered by a SAR, determined on the Date of Grant of the SAR.
2.47    “Spread” is defined in Section 12.4(b) hereof.
2.48    “Stock Option” means a Nonqualified Stock Option or an Incentive Stock
Option.
2.49    “Subsidiary” means (i) any corporation in an unbroken chain of
corporations beginning with the Company, if each of the corporations other than
the last corporation in the unbroken chain owns stock possessing a majority of
the total combined voting power of all classes of stock in one of the other
corporations in the chain, (ii) any limited partnership, if the Company or any
corporation described in item (i) above owns a majority of the general
partnership interest and a majority of the limited partnership interests
entitled to vote on the removal and replacement of the general partner, and
(iii) any partnership or limited liability company, if the partners or members
thereof are composed only of the Company, any corporation listed in item (i)
above or any limited partnership listed in item (ii) above. “Subsidiaries” means
more than one of any such corporations, limited partnerships, partnerships or
limited liability companies.
2.50    “Tenure Award” means an Award hereunder of cash, shares of Common Stock,
units or rights based upon, payable in, or otherwise related to, Common Stock
that vests over time based upon the Participant’s continued employment with or
service to the Company or its Subsidiaries.
2.51    “Termination of Service” occurs when a Participant who is (i) an
Employee of the Company or any Subsidiary ceases to serve as an Employee of the
Company and its Subsidiaries, for any reason; (ii) an Outside Director of the
Company or a Subsidiary ceases to serve as a director of the Company and its
Subsidiaries for any reason; or (iii) a Contractor of the Company or a
Subsidiary ceases to serve as a Contractor of the Company and its Subsidiaries
for any reason. Except as may be necessary or desirable to comply with
applicable federal or state law, a “Termination of Service” shall not be deemed
to have occurred when a Participant who is an Employee becomes an Outside
Director or Contractor or vice versa. If, however, a Participant who is an
Employee and who has an Incentive Stock Option ceases to be an Employee but does
not suffer a Termination of Service, and if that Participant does not exercise
the Incentive Stock Option within the time required under Section 422 of the
Code upon ceasing to be an Employee, the Incentive Stock Option shall thereafter
become a Nonqualified Stock Option. Notwithstanding the foregoing provisions of
this Section 2.51, in the event an Award issued under the Plan is subject to
Section 409A of the Code, then, in lieu of the foregoing definition and to the
extent necessary to comply with the requirements of Section 409A of the Code,
the definition of “Termination of Service” for purposes of such Award shall be
the definition of “separation from service” provided for under Section 409A of
the Code and the regulations or other guidance issued thereunder.
2.52    “Total and Permanent Disability” means a Participant is qualified for
long-term disability benefits under the Company’s or Subsidiary’s disability
plan or insurance policy; or, if no such plan or policy is then in existence or
if the Participant is not eligible to participate in such plan or policy, that
the Participant, because of a physical or mental condition resulting from bodily
injury, disease, or mental disorder, is unable to perform his or her duties of
employment for a period of six (6) continuous months, as determined in good
faith by the Committee, based upon medical reports or other evidence
satisfactory to the Committee; provided that, with respect to any Incentive
Stock Option, Total and Permanent Disability shall have the meaning given it
under the rules governing Incentive Stock Options under the Code.
Notwithstanding the foregoing provisions of this Section 2.52, in the event an
Award issued under the Plan is subject to Section 409A of the Code, then, in
lieu of the foregoing definition and to the extent necessary to comply with the
requirements of Section 409A of the Code, the definition of “Total and Permanent
Disability” for purposes of such Award shall be the definition of “disability”
provided for under Section 409A of the Code and the regulations or other
guidance issued thereunder.
2.53    “Withheld Dividends” is defined in Section 6.4(b)(ii) hereof.





--------------------------------------------------------------------------------





ARTICLE 3
ADMINISTRATION
3.1    General Administration; Establishment of Committee. Subject to the terms
of this Article 3, the Plan shall be administered by the Human Resources
Committee of the Board or such other committee of the Board as is designated by
the Board to administer the Plan, or if the Board so elected, the Board (the
“Committee”). The Committee shall consist of not fewer than two persons. Any
member of the Committee may be removed at any time, with or without cause, by
resolution of the Board. Any vacancy occurring in the membership of the
Committee may be filled by appointment by the Board. At any time there is no
Committee to administer the Plan, any references in this Plan to the Committee
shall be deemed to refer to the Board.
Membership on the Committee shall be limited to those members of the Board who
are “non-employee directors” as defined in Rule 16b-3 promulgated under the
Exchange Act. The Committee shall select one of its members to act as its
Chairman. A majority of the Committee shall constitute a quorum, and the act of
a majority of the members of the Committee present at a meeting at which a
quorum is present shall be the act of the Committee.
3.2    Designation of Participants and Awards.
(a)    The Committee or the Board shall determine and designate from time to
time the eligible persons to whom Awards will be granted and shall set forth in
each related Award Agreement, where applicable, the Award Period, the Date of
Grant, and such other terms, provisions, limitations, and performance
requirements, as are approved by the Committee, but not inconsistent with the
Plan. The Committee shall determine whether an Award shall include one type of
Incentive or two or more Incentives granted in combination or two or more
Incentives granted in tandem (that is, a joint grant where exercise of one
Incentive results in cancellation of all or a portion of the other Incentive).
Although the members of the Committee shall be eligible to receive Awards, all
decisions with respect to any Award, and the terms and conditions thereof, to be
granted under the Plan to any member of the Committee shall be made solely and
exclusively by the other members of the Committee, or if such member is the only
member of the Committee, by the Board.
(b)    Notwithstanding Section 3.2(a), to the extent permitted by Applicable
Law, the Board may, in its discretion and by a resolution adopted by the Board,
authorize one or more officers of the Company (an “Authorized Officer”) to (i)
designate one or more Employees as eligible persons to whom Awards will be
granted under the Plan and (ii) determine the number of shares of Common Stock
that will be subject to such Awards; provided, however, that the resolution of
the Board granting such authority shall (x) specify the total number of shares
of Common Stock that may be made subject to the Awards, (y) set forth the price
or prices (or a formula by which such price or prices may be determined) to be
paid for the purchase of the Common Stock subject to such Awards, and (z) not
authorize an officer to designate himself as a recipient of any Award.
3.3    Authority of the Committee. The Committee, in its discretion, shall (i)
interpret the Plan and Award Agreements, (ii) prescribe, amend, and rescind any
rules and regulations, as necessary or appropriate for the administration of the
Plan, (iii) establish performance goals for an Award and certify the extent of
their achievement, and (iv) make such other determinations or certifications and
take such other action as it deems necessary or advisable in the administration
of the Plan. Any interpretation, determination, or other action made or taken by
the Committee shall be final, binding, and conclusive on all interested parties.
The Committee’s discretion set forth herein shall not be limited by any
provision of the Plan, including any provision which by its terms is applicable
notwithstanding any other provision of the Plan to the contrary.
The Committee may delegate to officers of the Company, pursuant to a written
delegation, the authority to perform specified functions under the Plan. Any
actions taken by any officers of the Company pursuant to such written delegation
of authority shall be deemed to have been taken by the Committee.
With respect to restrictions in the Plan that are based on the requirements of
Rule 16b‑3 promulgated under the Exchange Act, Section 422 of the Code, the
rules of any exchange or inter-dealer quotation system upon which





--------------------------------------------------------------------------------





the Company’s securities are listed or quoted, or any other Applicable Law, to
the extent that any such restrictions are no longer required by Applicable Law,
the Committee shall have the sole discretion and authority to grant Awards that
are not subject to such mandated restrictions and/or to waive any such mandated
restrictions with respect to outstanding Awards.
ARTICLE 4
ELIGIBILITY
Any Employee (including an Employee who is also a director or an officer),
Contractor or Outside Director of the Company whose judgment, initiative, and
efforts contributed or may be expected to contribute to the successful
performance of the Company is eligible to participate in the Plan; provided that
only Employees of a Corporation shall be eligible to receive Incentive Stock
Options. The Committee, upon its own action, may grant, but shall not be
required to grant, an Award to any Employee, Contractor or Outside Director.
Awards may be granted by the Committee at any time and from time to time to new
Participants, or to then Participants, or to a greater or lesser number of
Participants, and may include or exclude previous Participants, as the Committee
shall determine. Except as required by this Plan, Awards need not contain
similar provisions. The Committee’s determinations under the Plan (including
without limitation determinations of which Employees, Contractors or Outside
Directors, if any, are to receive Awards, the form, amount and timing of such
Awards, the terms and provisions of such Awards and the agreements evidencing
same) need not be uniform and may be made by it selectively among Participants
who receive, or are eligible to receive, Awards under the Plan.
ARTICLE 5
SHARES SUBJECT TO PLAN
5.1    Number Available for Awards. Subject to adjustment as provided in
Articles 11 and 12 and subject to increase by any Prior Plan Awards eligible for
reuse pursuant to Section 5.2, the maximum number of shares of Common Stock that
may be delivered pursuant to Awards granted under the Plan is two million five
hundred fifty thousand (2,550,000) shares (the “Shares Available”). One hundred
percent (100%) of the Shares Available may be delivered pursuant to Incentive
Stock Options. Subject to adjustment pursuant to Articles 11 and 12, no
Executive Officer may receive in any calendar year (i) Stock Options or SARs
relating to more than One Hundred Thousand (100,000) shares of Common Stock, or
(ii) Restricted Stock, Restricted Stock Units, Performance Awards or Other
Awards that are subject to the attainment of Performance Goals relating to more
than One Hundred Thousand (100,000) shares of Common Stock; provided, however,
that all such Awards to any Executive Officer during any calendar year shall not
exceed an aggregate of more than Two Hundred Thousand (200,000) shares of Common
Stock. Shares to be issued may be made available from authorized but unissued
Common Stock, Common Stock held by the Company in its treasury, or Common Stock
purchased by the Company on the open market or otherwise. During the term of
this Plan, the Company will at all times reserve and keep available the number
of shares of Common Stock that shall be sufficient to satisfy the requirements
of this Plan.
5.2    Reuse of Shares. To the extent that any Awards under this Plan or any
Prior Plan Award shall be forfeited, shall expire or be canceled, in whole or in
part, then the number of shares of Common Stock covered by the Awards or Prior
Plan Award so forfeited, expired, or canceled may again be awarded pursuant to
the provisions of this Plan. Awards that may be satisfied either by the issuance
of shares of Common Stock or by cash or other consideration shall be counted
against the maximum number of shares of Common Stock that may be issued under
this Plan only during the period that the Award is outstanding or to the extent
the Award is ultimately satisfied by the issuance of shares of Common Stock.
Shares of Common Stock otherwise deliverable pursuant to an Award that are
withheld upon exercise or vesting of an Award for purposes of paying the
exercise price or tax withholdings shall be treated as delivered to the
Participant and shall be counted against the maximum number of shares of Common
Stock that may be issued under this Plan. Awards will not reduce the number of
shares of Common Stock that may be issued pursuant to this Plan if the
settlement of the Award will not require the issuance of shares of Common Stock,
as, for example, a SAR that can be satisfied only by the payment of cash.
Notwithstanding any provisions of the Plan to the contrary, shares forfeited
back to the Company, or shares canceled on account of termination, expiration or
lapse of an Award shall again be available for grant of Incentive Stock Options
under the Plan, but shall not increase the maximum number





--------------------------------------------------------------------------------





of shares described in Section 5.1 above as the maximum number of shares of
Common Stock that may be delivered pursuant to Incentive Stock Options.
ARTICLE 6
GRANT OF AWARDS
6.1    In General.
(a)    The grant of an Award shall be authorized by the Committee and shall be
evidenced by an Award Agreement setting forth the Incentive or Incentives being
granted, the total number of shares of Common Stock subject to the Incentive(s),
the Option Price (if applicable), the Award Period, the Date of Grant, and such
other terms, provisions, limitations, and performance objectives, as are
approved by the Committee, but (i) not inconsistent with the Plan, and (ii) to
the extent an Award issued under the Plan is subject to Section 409A of the
Code, in compliance with the applicable requirements of Section 409A of the Code
and the regulations or other guidance issued thereunder. The Company shall
execute an Award Agreement with a Participant after the Committee approves the
issuance of an Award. Any Award granted pursuant to this Plan must be granted no
later than May 19, 2025. The grant of an Award to a Participant shall not be
deemed either to entitle the Participant to, or to disqualify the Participant
from, receipt of any other Award under the Plan.
(b)    If the Committee establishes a purchase price for an Award, the
Participant must accept such Award within a period of thirty (30) days (or such
shorter period as the Committee may specify) after the Date of Grant by
executing the applicable Award Agreement and paying such purchase price.
(c)    Any Award under this Plan that is settled in whole or in part in cash on
a deferred basis may provide for interest equivalents to be credited with
respect to such cash payment. Interest equivalents may be compounded and shall
be paid upon such terms and conditions as may be specified by the grant.
6.2    Option Price. The Option Price for any share of Common Stock which may be
purchased under a Nonqualified Stock Option for any share of Common Stock must
be equal to or greater than the Fair Market Value of the share on the Date of
Grant. The Option Price for any share of Common Stock which may be purchased
under an Incentive Stock Option must be at least equal to the Fair Market Value
of the share on the Date of Grant; if an Incentive Stock Option is granted to an
Employee who owns or is deemed to own (by reason of the attribution rules of
Section 424(d) of the Code) more than ten percent (10%) of the combined voting
power of all classes of stock of the Company (or any parent or Subsidiary), the
Option Price shall be at least one hundred ten percent (110%) of the Fair Market
Value of the Common Stock on the Date of Grant. No dividends or Dividend
Equivalent Rights may be paid or granted with respect to any Stock Option
granted hereunder.
6.3    Maximum ISO Grants. The Committee may not grant Incentive Stock Options
under the Plan to any Employee which would permit the aggregate Fair Market
Value (determined on the Date of Grant) of the Common Stock with respect to
which Incentive Stock Options (under this and any other plan of the Company and
its Subsidiaries) are exercisable for the first time by such Employee during any
calendar year to exceed $100,000. To the extent any Stock Option granted under
this Plan which is designated as an Incentive Stock Option exceeds this limit or
otherwise fails to qualify as an Incentive Stock Option, such Stock Option (or
any such portion thereof) shall be a Nonqualified Stock Option. In such case,
the Committee shall designate which stock will be treated as Incentive Stock
Option stock by causing the issuance of a separate stock certificate and
identifying such stock as Incentive Stock Option stock on the Company’s stock
transfer records.
6.4    Restricted Stock. If Restricted Stock is granted to or received by a
Participant under an Award (including a Stock Option), the Committee shall set
forth in the related Award Agreement: (i) the number of shares of Common Stock
awarded, (ii) the price, if any, to be paid by the Participant for such
Restricted Stock and the method of payment of the price, (iii) the time or times
within which such Award may be subject to forfeiture, (iv) specified Performance
Goals of the Company, a Subsidiary, any division thereof or any group of
Employees of the Company, or other criteria, which the Committee determines must
be met in order to remove any restrictions (including vesting) on such Award,
and (v) all other terms, limitations, restrictions, and conditions of the
Restricted Stock, which shall be





--------------------------------------------------------------------------------





consistent with this Plan, to the extent applicable, and, to the extent
Restricted Stock granted under the Plan is subject to Section 409A of the Code,
in compliance with the applicable requirements of Section 409A of the Code and
the regulations or other guidance issued thereunder. The provisions of
Restricted Stock need not be the same with respect to each Participant.
(a)    Legend on Shares. The Company shall electronically register the
Restricted Stock awarded to a Participant in the name of such Participant, which
shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock, substantially as provided in
Section 15.10 of the Plan. No stock certificate or certificates shall be issued
with respect to such shares of Common Stock, unless, following the expiration of
the Restriction Period (as defined in Section 6.4(b)(i)) without forfeiture in
respect of such shares of Common Stock, the Participant requests delivery of the
certificate or certificates by submitting a written request to the Committee (or
such party designated by the Company) requesting delivery of the certificates.
The Company shall deliver the certificates requested by the Participant to the
Participant as soon as administratively practicable following the Company’s
receipt of such request.
(b)    Restrictions and Conditions. Shares of Restricted Stock shall be subject
to the following restrictions and conditions:
(i)    Subject to the other provisions of this Plan and the terms of the
particular Award Agreements, during such period as may be determined by the
Committee commencing on the Date of Grant or the date of exercise of an Award
(the “Restriction Period”), the Participant shall not be permitted to sell,
transfer, pledge or assign shares of Restricted Stock. Except for these
limitations and the limitations set forth in Section 7.2 below, the Committee
may in its sole discretion, remove any or all of the restrictions on such
Restricted Stock whenever it may determine that, by reason of changes in
Applicable Laws or other changes in circumstances arising after the date of the
Award, such action is appropriate.
(ii)    Except as provided in sub-paragraph (i) above or in the applicable Award
Agreement, the Participant shall have, with respect to his or her Restricted
Stock, all of the rights of a stockholder of the Company, including the right to
vote the shares, and the right to receive any dividends thereon; provided that,
if the right to receive dividends is awarded, then (A) any cash dividends and
stock dividends with respect to the Restricted Stock shall be withheld by the
Company for the Participant’s account, and interest may be credited on the
amount of the cash dividends withheld at a rate and subject to such terms as
determined by the Committee (together, “Withheld Dividends”); and (B) such
Withheld Dividends attributable to any particular share of Restricted Stock (and
earnings thereon, if applicable) shall be distributed to such Participant in
cash or, at the discretion of the Committee, in shares of Common Stock having a
Fair Market Value equal to the amount of such Withheld Dividends, if applicable,
upon the release of restrictions on such share (i.e., upon vesting) and, if such
share is forfeited, the Participant shall forfeit and have no right to such
Withheld Dividends. Certificates for shares of Common Stock free of restriction
under this Plan shall be delivered to the Participant promptly after, and only
after, the Restriction Period shall expire without forfeiture in respect of such
shares of Common Stock or after any other restrictions imposed on such shares of
Common Stock by the applicable Award Agreement or other agreement have expired.
Certificates for the shares of Common Stock forfeited under the provisions of
the Plan and the applicable Award Agreement shall be promptly returned to the
Company by the forfeiting Participant. Each Award Agreement shall require that
each Participant, in connection with the issuance of a certificate for
Restricted Stock, shall endorse such certificate in blank or execute a stock
power in form satisfactory to the Company in blank and deliver such certificate
and executed stock power to the Company.
(iii)    The Restriction Period of Restricted Stock shall commence on the Date
of Grant or the date of exercise of an Award, as specified in the Award
Agreement, and, subject to Article 12 of the Plan, unless otherwise established
by the Committee in the Award Agreement setting forth the terms of the
Restricted Stock, shall expire upon satisfaction of the conditions set forth in
the Award





--------------------------------------------------------------------------------





Agreement; such conditions may provide for vesting based on such Performance
Goals, as may be determined by the Committee in its sole discretion.
(iv)    Except as otherwise provided in the particular Award Agreement, upon
Termination of Service for any reason during the Restriction Period, the
nonvested shares of Restricted Stock and any Withheld Dividends shall be
forfeited by the Participant. In the event a Participant has paid any
consideration to the Company for such forfeited Restricted Stock, the Committee
shall specify in the Award Agreement that either (i) the Company shall be
obligated to, or (ii) the Company may, in its sole discretion, elect to, pay to
the Participant, as soon as practicable after the event causing forfeiture, in
cash, an amount equal to the lesser of the total consideration paid by the
Participant for such forfeited shares or the Fair Market Value of such forfeited
shares as of the date of Termination of Service, as the Committee, in its sole
discretion shall select. Upon any forfeiture, all rights of a Participant with
respect to the forfeited shares of the Restricted Stock and any Withheld
Dividends shall cease and terminate, without any further obligation on the part
of the Company.
6.5    SARs. The Committee may grant SARs to any Participant, either as a
separate Award or in connection with a Stock Option. SARs shall be subject to
such terms and conditions as the Committee shall impose, provided that such
terms and conditions are (i) not inconsistent with the Plan and (ii) to the
extent a SAR issued under the Plan is subject to Section 409A of the Code, in
compliance with the applicable requirements of Section 409A of the Code and the
regulations or other guidance issued thereunder. The grant of the SAR may
provide that the holder may be paid for the value of the SAR either in cash or
in shares of Common Stock, or a combination thereof. In the event of the
exercise of a SAR payable in shares of Common Stock, the holder of the SAR shall
receive that number of whole shares of Common Stock having an aggregate Fair
Market Value on the date of exercise equal to the value obtained by multiplying
(i) the difference between the Fair Market Value of a share of Common Stock on
the date of exercise over the SAR Price as set forth in such SAR (or other value
specified in the Award Agreement granting the SAR), by (ii) the number of shares
of Common Stock as to which the SAR is exercised, with a cash settlement to be
made for any fractional shares of Common Stock. The SAR Price for any share of
Common Stock subject to a SAR may be equal to or greater than the Fair Market
Value of the share on the Date of Grant. The Committee, in its sole discretion,
may place a ceiling on the amount payable upon exercise of a SAR, but any such
limitation shall be specified at the time that the SAR is granted. No dividends
or Dividend Equivalent Rights may be paid or granted with respect to any Stock
Appreciation Right granted hereunder.
6.6    Restricted Stock Units. Restricted Stock Units may be awarded or sold to
any Participant under such terms and conditions as shall be established by the
Committee, provided, however, that such terms and conditions are (i) not
inconsistent with the Plan, and (ii) to the extent a Restricted Stock Unit
issued under the Plan is subject to Section 409A of the Code, in compliance with
the applicable requirements of Section 409A of the Code and the regulations or
other guidance issued thereunder. The grant of a Restricted Stock Unit may
provide that the holder may be paid for the value of the Restricted Stock Unit
either in cash or in shares of Common Stock, or a combination thereof.
Restricted Stock Units shall be subject to such restrictions as the Committee
determines, including, without limitation, (a) a prohibition against sale,
assignment, transfer, pledge, hypothecation or other encumbrance for a specified
period; or (b) a requirement that the holder forfeit (or in the case of shares
of Common Stock or units sold to the Participant, resell to the Company at cost)
such shares or units in the event of Termination of Service during the period of
restriction.
6.7    Performance Awards.
(a)    The Committee may grant Performance Awards to one or more Participants.
The terms and conditions of Performance Awards shall be specified at the time of
the grant and may include provisions establishing the performance period, the
Performance Goals to be achieved during a performance period, and the maximum or
minimum settlement values, provided that such terms and conditions are (i) not
inconsistent with the Plan and (ii) to the extent a Performance Award issued
under the Plan is subject to Section 409A of the Code, in compliance with the
applicable requirements of Section 409A of the Code and the regulations or other
guidance issued thereunder. If the Performance Award is to be in shares of
Common Stock, the Performance Awards may provide for the issuance of the shares
of Common Stock at the time of the grant of





--------------------------------------------------------------------------------





the Performance Award or at the time of the certification by the Committee that
the Performance Goals for the performance period have been met; provided,
however, if shares of Common Stock are issued at the time of the grant of the
Performance Award and if, at the end of the performance period, the Performance
Goals are not certified by the Committee to have been fully satisfied, then,
notwithstanding any other provisions of this Plan to the contrary, the Common
Stock shall be forfeited in accordance with the terms of the grant to the extent
the Committee determines that the Performance Goals were not met. The forfeiture
of shares of Common Stock issued at the time of the grant of the Performance
Award due to failure to achieve the established Performance Goals shall be
separate from and in addition to any other restrictions provided for in this
Plan that may be applicable to such shares of Common Stock. Each Performance
Award granted to one or more Participants shall have its own terms and
conditions.
If the Committee determines, in its sole discretion, that the established
performance measures or objectives are no longer suitable because of a change in
the Company’s business, operations, corporate structure, or for other reasons
that the Committee deemed satisfactory, the Committee may modify the performance
measures or objectives and/or the performance period.
(b)    Performance Awards may be valued by reference to the Fair Market Value of
a share of Common Stock or according to any formula or method deemed appropriate
by the Committee, in its sole discretion, including, but not limited to,
achievement of Performance Goals or other specific financial, production, sales
or cost performance objectives that the Committee believes to be relevant to the
Company’s business and/or remaining in the employ of the Company or a Subsidiary
for a specified period of time. Performance Awards may be paid in cash, shares
of Common Stock, or other consideration, or any combination thereof. If payable
in shares of Common Stock, the consideration for the issuance of such shares may
be the achievement of the performance objective established at the time of the
grant of the Performance Award. Performance Awards may be payable in a single
payment or in installments and may be payable at a specified date or dates or
upon attaining the performance objective. The extent to which any applicable
performance objective has been achieved shall be conclusively determined by the
Committee.
(c)    No Participant may receive in any calendar year Performance Awards that
have an aggregate value of more than $5,000,000, and if such Performance Awards
involve the issuance of shares of Common Stock, said aggregate value shall be
based on the Fair Market Value of such shares on the time of the grant of the
Performance Award.
(d)    Notwithstanding the foregoing, to the extent the Committee intends for
Section 162(m) of the Code to apply to any Performance Awards that were granted
under the Original 2015 Plan and in effect as of November 2, 2017, the terms of
such Performance Award may not be materially modified and will be interpreted,
operated, and construed so as to constitute “qualified performance-based
compensation” as such term is defined in Treas. Reg. § 1.162-27(e).
6.8    Dividend Equivalent Rights. The Committee may grant a Dividend Equivalent
Right to any Participant, either as a component of another Award or as a
separate Award. The terms and conditions of the Dividend Equivalent Right shall
be specified by the grant. Dividend equivalents credited to the holder of a
Dividend Equivalent Right may be paid currently or may be deemed to be
reinvested in additional shares of Common Stock (which may thereafter accrue
additional dividend equivalents). Any such reinvestment shall be at the Fair
Market Value at the time thereof. Dividend Equivalent Rights may be settled in
cash or shares of Common Stock, or a combination thereof, in a single payment or
in installments. A Dividend Equivalent Right granted as a component of another
Award may provide that such Dividend Equivalent Right shall be settled upon
exercise, settlement, or payment of, or lapse of restrictions on, such other
Award, and that such Dividend Equivalent Right granted as a component of another
Award may also contain terms and conditions different from such other Award;
provided that (i) any Dividend Equivalent Rights with respect to such Award
shall be withheld by the Company for the Participant’s account until such Award
is vested, subject to such terms as determined by the Committee; and (ii) such
Dividend Equivalent Rights so withheld by the Company and attributable to any
particular Award shall be distributed to such Participant in cash or, at the
discretion of the Committee, in shares of Common Stock having a Fair Market
Value equal to the amount of such Dividend Equivalent Rights, if applicable,
upon vesting of the Award and, if such Award is forfeited, the Participant





--------------------------------------------------------------------------------





shall forfeit and have no right to such Dividend Equivalent Rights. No Dividend
Equivalent Right may be paid or granted with respect to any Stock Option or SAR.
6.9    Other Awards. The Committee may grant to any Participant other forms of
Awards, based upon, payable in, or otherwise related to, in whole or in part,
shares of Common Stock, if the Committee determines that such other form of
Award is consistent with the purpose and restrictions of this Plan. The terms
and conditions of such other form of Award shall be specified by the grant. Such
Other Awards may be granted for no cash consideration, for such minimum
consideration as may be required by Applicable Law, or for such other
consideration as may be specified by the grant.
6.10    Performance Goals. Awards of Restricted Stock, Restricted Stock Units,
Performance Award and Other Awards (whether relating to cash or shares of Common
Stock) under the Plan may be made subject to the attainment of Performance Goals
relating to one or more business criteria which, where applicable, may consist
of one or more or any combination of the following criteria: tangible book
value; tangible common equity; growth in interest income and expense; net
interest margin; efficiency ratio; growth in non-interest income and
non-interest expense and ratios to earnings assets; net revenue growth and ratio
to earning assets; capital ratios; asset or liability interest rate sensitivity
and gap; effective tax rate; deposit growth and composition; liquidity
management; securities portfolio (value, yield, spread, maturity, or duration);
earning asset growth and composition (loans, securities); non-interest income
(including, fees, premiums and commissions, loans, wealth management, treasury
management, insurance, funds management); overhead ratios, productivity ratios
(including adjusted earnings/full-time equivalent (FTE), pre-tax income/FTE);
return on assets; return on equity or stockholders’ equity; economic value of
equity (EVE); internal controls; enterprise risk measures (including interest
rate, loan concentrations, portfolio composition, credit quality, operational
measures, compliance ratings, balance sheet, liquidity, insurance); cost;
revenues; revenue ratios (per employee or per customer); ratio of debt to debt
plus equity; net borrowing; debt ratings; profit before tax; cash return on
capitalization; economic profit; earnings before interest and taxes; earnings
before interest, taxes, depreciation and amortization; gross margin; earnings
per share (whether on a pre-tax, after-tax, operational or other basis);
earnings per share growth; operating income; net income; operating earnings;
capital expenditures; expenses or expense levels; economic value added; ratio of
operating earnings to capital spending or any other operating ratios; return on
capital compared to cost of capital; return on invested capital; cash flow; net
cash flow before financing activities; cost reductions; cost ratios (per
employee or per customer); free cash flow; net profit; sales; net sales; net
asset value per share; the accomplishment of mergers, acquisitions,
dispositions, public offerings or similar extraordinary business transactions;
sales growth; price of the Company’s Common Stock; market share; inventory
levels, inventory turn or shrinkage; total return to stockholders; budget goals;
customer growth; total market value; dividend payout; or dividend growth
(“Performance Criteria”). Any Performance Criteria may be used to measure the
performance of the Company as a whole or any business unit of the Company and
may be measured relative to a peer group or index. Any Performance Criteria may
include or exclude (i) extraordinary, unusual and/or non-recurring items of gain
or loss, (ii) gains or losses on the disposition of a business, (iii) changes in
tax or accounting regulations or laws, (iv) the effect of a merger or
acquisition, as identified in the Company’s quarterly and annual earnings
releases, or (v) other similar occurrences. In all other respects, Performance
Criteria shall be calculated in accordance with the Company’s financial
statements, under generally accepted accounting principles, or under a
methodology established by the Committee prior to the issuance of an Award which
is consistently applied and identified in the audited financial statements,
including footnotes, or the Compensation Discussion and Analysis section of the
Company’s annual report.
6.11    Tandem Awards. The Committee may grant two or more Incentives in one
Award in the form of a “tandem Award,” so that the right of the Participant to
exercise one Incentive shall be canceled if, and to the extent, the other
Incentive is exercised. For example, if a Stock Option and a SAR are issued in a
tandem Award, and the Participant exercises the SAR with respect to one hundred
(100) shares of Common Stock, the right of the Participant to exercise the
related Stock Option shall be canceled to the extent of one hundred (100) shares
of Common Stock.
6.12    No Repricing of Stock Options or SARs. The Committee may not “reprice”
any Stock Option or SAR. For purposes of this Section 6.12, “reprice” means any
of the following or any other action that has the same effect: (i) amending a
Stock Option or SAR to reduce its exercise price or base price, (ii) canceling a
Stock Option or SAR at a time when its exercise price or base price exceeds the
Fair Market Value of a share of Common Stock in exchange for cash or a Stock
Option, SAR, award of Restricted Stock or other equity award, or (iii) taking
any other





--------------------------------------------------------------------------------





action that is treated as a repricing under generally accepted accounting
principles, provided that nothing in this Section 6.12 shall prevent the
Committee from making adjustments pursuant to Article 11, from exchanging or
cancelling Incentives pursuant to Article 12, or substituting Incentives in
accordance with Article 14.
6.13    Recoupment for Restatements. Notwithstanding any other language in this
Plan to the contrary, the Company may recoup all or any portion of any shares or
cash paid to a Participant in connection with an Award, in the event of a
restatement of the Company’s financial statements as set forth in the Company’s
clawback policy, if any, approved by the Company’s Board from time to time.
6.14    Limit on Awards to Outside Directors. The Committee may not grant Awards
under the Plan to any Outside Director which would permit the aggregate Fair
Market Value (determined on the Date of Grant) of Awards granted to the Outside
Director during any calendar year to exceed $300,000. Notwithstanding the
foregoing, the Committee may grant a special, one-time Award to a
newly-appointed or newly-elected Outside Director with a value not to exceed
$300,000, which Award shall not count against the $300,000 annual Award limit
provided in the preceding sentence.
ARTICLE 7
AWARD PERIOD; VESTING
7.1    Award Period. Subject to the other provisions of this Plan, the Committee
may, in its discretion, provide that an Incentive may not be exercised in whole
or in part for any period or periods of time or beyond any date specified in the
Award Agreement. Except as provided in the Award Agreement, an Incentive may be
exercised in whole or in part at any time during its term. The Award Period for
an Incentive shall be reduced or terminated upon Termination of Service. No
Incentive granted under the Plan may be exercised at any time after the end of
its Award Period. No portion of any Incentive may be exercised after the
expiration of ten (10) years from its Date of Grant. However, if an Employee
owns or is deemed to own (by reason of the attribution rules of Section 424(d)
of the Code) more than ten percent (10%) of the combined voting power of all
classes of stock of the Company (or any parent or Subsidiary) and an Incentive
Stock Option is granted to such Employee, the term of such Incentive Stock
Option (to the extent required by the Code at the time of grant) shall be no
more than five (5) years from the Date of Grant.
7.2    Vesting. The Committee, in its sole discretion, shall establish the
vesting terms applicable to an Incentive, provided that any such vesting terms
shall not be inconsistent with the terms of the Plan, including, without
limitation, this Section 7.2. Except as otherwise provided herein, no Incentive
(nor any portion of an Incentive, even on a pro rata basis) may vest earlier
than one (1) year after the Date of Grant, and all Full Value Awards granted by
the Committee that constitute Tenure Awards, other than Awards to Outside
Directors, must vest no earlier than on a pro rata basis over the three (3) year
period commencing on the Date of Grant. Except as otherwise provided herein, the
Committee may not accelerate the date on which all or any portion of an Award
may be vested or waive the Restriction Period on a Full Value Award except upon
(i) the Participant’s death or Total and Permanent Disability; (ii) retirement
(as such term is defined in the Participant’s applicable Award Agreement); or
(iii) the Participant’s Termination of Service without Cause or for Good Reason
on or after a Change in Control. Notwithstanding the foregoing, the Committee
may, in its sole discretion, grant Awards with more favorable vesting provisions
than set forth in this Section 7.2, provided that the shares of Common Stock
subject to such Awards shall be Exempt Shares.
ARTICLE 8
EXERCISE OR CONVERSION OF INCENTIVE
8.1    In General. A vested Incentive may be exercised or converted, during its
Award Period, subject to limitations and restrictions set forth in the Award
Agreement.
8.2    Securities Law and Exchange Restrictions. In no event may an Incentive be
exercised or shares of Common Stock issued pursuant to an Award if a necessary
listing or quotation of the shares of Common Stock on a stock exchange or
inter-dealer quotation system or any registration under state or federal
securities laws required under the circumstances has not been accomplished.





--------------------------------------------------------------------------------





8.3    Exercise of Stock Option.
(a)    In General. If a Stock Option is exercisable prior to the time it is
vested, the Common Stock obtained on the exercise of the Stock Option shall be
Restricted Stock which is subject to the applicable provisions of the Plan and
the Award Agreement. If the Committee imposes conditions upon exercise, then
subsequent to the Date of Grant, the Committee may, in its sole discretion,
accelerate the date on which all or any portion of the Stock Option may be
exercised. No Stock Option may be exercised for a fractional share of Common
Stock. The granting of a Stock Option shall impose no obligation upon the
Participant to exercise that Stock Option.
(b)    Notice and Payment. Subject to such administrative regulations as the
Committee may from time to time adopt, a Stock Option may be exercised by the
delivery of written notice to the Committee setting forth the number of shares
of Common Stock with respect to which the Stock Option is to be exercised and
the date of exercise thereof (the “Exercise Date”) which shall be at least three
(3) days after giving such notice unless an earlier time shall have been
mutually agreed upon. On the Exercise Date, the Participant shall deliver to the
Company consideration with a value equal to the total Option Price of the shares
to be purchased, payable as provided in the Award Agreement, which may provide
for payment in any one or more of the following ways: (a) cash or check, bank
draft, or money order payable to the order of the Company, (b) Common Stock
(including Restricted Stock) owned by the Participant on the Exercise Date,
valued at its Fair Market Value on the Exercise Date, and which the Participant
has not acquired from the Company within six (6) months prior to the Exercise
Date, (c) by delivery (including by FAX) to the Company or its designated agent
of an executed irrevocable option exercise form together with irrevocable
instructions from the Participant to a broker or dealer, reasonably acceptable
to the Company, to sell certain of the shares of Common Stock purchased upon
exercise of the Stock Option or to pledge such shares as collateral for a loan
and promptly deliver to the Company the amount of sale or loan proceeds
necessary to pay such purchase price, and/or (d) in any other form of valid
consideration that is acceptable to the Committee in its sole discretion. In the
event that shares of Restricted Stock are tendered as consideration for the
exercise of a Stock Option, a number of shares of Common Stock issued upon the
exercise of the Stock Option equal to the number of shares of Restricted Stock
used as consideration therefor shall be subject to the same restrictions and
provisions as the Restricted Stock so tendered.
Except as otherwise provided in Section 6.4 hereof (with respect to shares of
Restricted Stock) or in the applicable Award Agreement, upon payment of all
amounts due from the Participant, the Company shall cause the Common Stock then
being purchased to be registered in the Participant’s name (or the person
exercising the Participant’s Stock Option in the event of his or her death), but
shall not issue certificates for the Common Stock unless the Participant or such
other person requests delivery of the certificates for the Common Stock, in
writing in accordance with the procedures established by the Committee. The
Company shall deliver certificates to the Participant (or the person exercising
the Participant’s Stock Option in the event of his or her death) as soon as
administratively practicable following the Company’s receipt of a written
request from the Participant or such other person for delivery of the
certificates. Notwithstanding the forgoing, if the Participant has exercised an
Incentive Stock Option, the Company may at its option retain physical possession
of the certificate evidencing the shares acquired upon exercise until the
expiration of the holding periods described in Section 422(a)(1) of the Code.
Any obligation of the Company to deliver shares of Common Stock shall, however,
be subject to the condition that, if at any time the Committee shall determine
in its discretion that the listing, registration, or qualification of the Stock
Option or the Common Stock upon any securities exchange or inter-dealer
quotation system or under any state or federal law, or the consent or approval
of any governmental regulatory body, is necessary as a condition of, or in
connection with, the Stock Option or the issuance or purchase of shares of
Common Stock thereunder, the Stock Option may not be exercised in whole or in
part unless such listing, registration, qualification, consent, or approval
shall have been effected or obtained free of any conditions not reasonably
acceptable to the Committee.
(c)    Failure to Pay. Except as may otherwise be provided in an Award
Agreement, if the Participant fails to pay for any of the Common Stock specified
in such notice or fails to accept delivery thereof, that





--------------------------------------------------------------------------------





portion of the Participant’s Stock Option and right to purchase such Common
Stock may be forfeited by the Participant.
8.4    SARs. Subject to the conditions of this Section 8.4 and such
administrative regulations as the Committee may from time to time adopt, a SAR
may be exercised by the delivery (including by FAX) of written notice to the
Committee setting forth the number of shares of Common Stock with respect to
which the SAR is to be exercised and the Exercise Date thereof, which shall be
at least three (3) days after giving such notice unless an earlier time shall
have been mutually agreed upon. Subject to the terms of the Award Agreement and
only if permissible under Section 409A of the Code and the regulations or other
guidance issued thereunder (or, if not so permissible, at such time as permitted
by Section 409A of the Code and the regulations or other guidance issued
thereunder), the Participant shall receive from the Company in exchange therefor
in the discretion of the Committee, and subject to the terms of the Award
Agreement:
(a)    cash in an amount equal to the excess (if any) of the Fair Market Value
(as of the Exercise Date, or if provided in the Award Agreement, conversion, of
the SAR) per share of Common Stock over the SAR Price per share specified in
such SAR, multiplied by the total number of shares of Common Stock of the SAR
being surrendered;
(b)    that number of shares of Common Stock having an aggregate Fair Market
Value (as of the Exercise Date, or if provided in the Award Agreement,
conversion, of the SAR) equal to the amount of cash otherwise payable to the
Participant, with a cash settlement to be made for any fractional share
interests; or
(c)    the Company may settle such obligation in part with shares of Common
Stock and in part with cash.
The distribution of any cash or Common Stock pursuant to the foregoing sentence
shall be made at such time as set forth in the Award Agreement.
8.5    Disqualifying Disposition of Incentive Stock Option. If shares of Common
Stock acquired upon exercise of an Incentive Stock Option are disposed of by a
Participant prior to the expiration of either two (2) years from the Date of
Grant of such Stock Option or one (1) year from the transfer of shares of Common
Stock to the Participant pursuant to the exercise of such Stock Option, or in
any other disqualifying disposition within the meaning of Section 422 of the
Code, such Participant shall notify the Company in writing of the date and terms
of such disposition. A disqualifying disposition by a Participant shall not
affect the status of any other Stock Option granted under the Plan as an
Incentive Stock Option within the meaning of Section 422 of the Code.
ARTICLE 9
AMENDMENT OR DISCONTINUANCE
Subject to the limitations set forth in this Article 9, the Board may at any
time and from time to time, without the consent of the Participants, alter,
amend, revise, suspend, or discontinue the Plan in whole or in part; provided,
however, that no amendment for which stockholder approval is required either (i)
by any securities exchange or inter-dealer quotation system on which the Common
Stock is listed or traded or (ii) in order for the Plan and Incentives awarded
under the Plan to continue to comply with Sections 421 and 422 of the Code,
including any successors to such Sections, or other Applicable Law, shall be
effective unless such amendment shall be approved by the requisite vote of the
stockholders of the Company entitled to vote thereon. Any such amendment shall,
to the extent deemed necessary or advisable by the Committee, be applicable to
any outstanding Incentives theretofore granted under the Plan, notwithstanding
any contrary provisions contained in any Award Agreement. In the event of any
such amendment to the Plan, the holder of any Incentive outstanding under the
Plan shall, upon request of the Committee and as a condition to the
exercisability thereof, execute a conforming amendment in the form prescribed by
the Committee to any Award Agreement relating thereto. Notwithstanding anything
contained in this Plan to the contrary, unless required by law, no action
contemplated or permitted by this Article 9 shall adversely affect any rights of
Participants or obligations of the Company to Participants with respect to any
Incentive theretofore granted under the Plan without the consent of the affected
Participant.





--------------------------------------------------------------------------------





ARTICLE 10
TERM
The Plan shall be effective from the Effective Date. Unless sooner terminated by
action of the Board, the Plan will terminate on May 19, 2025, but Incentives
granted before that date will continue to be effective in accordance with their
terms and conditions.
ARTICLE 11
CAPITAL ADJUSTMENTS
In the event that any dividend or other distribution (whether in the form of
cash, Common Stock, other securities, or other property), recapitalization,
stock split, reverse stock split, rights offering, reorganization, merger,
consolidation, split-up, spin-off, split-off, combination, subdivision,
repurchase, or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transaction or event
affects the fair value of an Award, then the Committee shall adjust any or all
of the following so that the fair value of the Award immediately after the
transaction or event is equal to the fair value of the Award immediately prior
to the transaction or event (i) the number of shares and type of Common Stock
(or the securities or property) which thereafter may be made the subject of
Awards, (ii) the number of shares and type of Common Stock (or other securities
or property) subject to outstanding Awards, (iii) the number of shares and type
of Common Stock (or other securities or property) specified as the annual
per-participant limitation under Section 5.1 of the Plan, (iv) the Option Price
of each outstanding Award, (v) the amount, if any, the Company pays for
forfeited shares of Common Stock in accordance with Section 6.4, and (vi) the
number of or SAR Price of shares of Common Stock then subject to outstanding
SARs previously granted and unexercised under the Plan, to the end that the same
proportion of the Company’s issued and outstanding shares of Common Stock in
each instance shall remain subject to exercise at the same aggregate SAR Price;
provided however, that the number of shares of Common Stock (or other securities
or property) subject to any Award shall always be a whole number.
Notwithstanding the foregoing, no such adjustment shall be made or authorized to
the extent that such adjustment would cause the Plan or any Stock Option to
violate Section 422 of the Code or Section 409A of the Code. Such adjustments
shall be made in accordance with the rules of any securities exchange, stock
market, or stock quotation system to which the Company is subject.
Upon the occurrence of any such adjustment, the Company shall provide notice to
each affected Participant of its computation of such adjustment which shall be
conclusive and shall be binding upon each such Participant.
ARTICLE 12
RECAPITALIZATION, MERGER AND CONSOLIDATION
12.1    No Effect on Company’s Authority. The existence of this Plan and
Incentives granted hereunder shall not affect in any way the right or power of
the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure and its business, or any Change in Control, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
preference stocks ranking prior to or otherwise affecting the Common Stock or
the rights thereof (or any rights, options, or warrants to purchase same), or
the dissolution or liquidation of the Company, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.
12.2    Conversion of Incentives Where Company Survives. Subject to any required
action by the stockholders and except as otherwise provided by Section 12.4
hereof or as may be required to comply with Section 409A of the Code and the
regulations or other guidance issued thereunder, if the Company shall be the
surviving or resulting corporation in any merger, consolidation or share
exchange, any Incentive granted hereunder shall pertain to and apply to the
securities or rights (including cash, property, or assets) to which a holder of
the number of shares of Common Stock subject to the Incentive would have been
entitled.
12.3    Exchange or Cancellation of Incentives Where Company Does Not Survive.
Except as otherwise provided by Section 12.4 hereof or as may be required to
comply with Section 409A of the Code and the regulations





--------------------------------------------------------------------------------





or other guidance issued thereunder, in the event of any merger, consolidation
or share exchange pursuant to which the Company is not the surviving or
resulting corporation, there shall be substituted for each share of Common Stock
subject to the unexercised portions of outstanding Incentives, that number of
shares of each class of stock or other securities or that amount of cash,
property, or assets of the surviving, resulting or consolidated company which
were distributed or distributable to the stockholders of the Company in respect
to each share of Common Stock held by them, such outstanding Incentives to be
thereafter exercisable for such stock, securities, cash, or property in
accordance with their terms.
12.4    Cancellation of Incentives. Notwithstanding the provisions of Sections
12.2 and 12.3 hereof, and except as may be required to comply with Section 409A
of the Code and the regulations or other guidance issued thereunder, in the
event the acquiror or the surviving or resulting corporation does not agree to
assume the Incentives, all Incentives granted hereunder may be canceled by the
Company, in its sole discretion, as of the effective date of any Change in
Control, merger, consolidation or share exchange, or any issuance of bonds,
debentures, preferred or preference stocks ranking prior to or otherwise
affecting the Common Stock or the rights thereof (or any rights, options, or
warrants to purchase same), or of any proposed sale of all or substantially all
of the assets of the Company, or of any dissolution or liquidation of the
Company, by either:
(a)    giving notice to each holder thereof or his or her personal
representative of its intention to cancel those Incentives for which the
issuance of shares of Common Stock involved payment by the Participant for such
shares, and permitting the purchase during the thirty (30) day period next
preceding such effective date of any or all of the shares of Common Stock
subject to such outstanding Incentives, including in the Board’s discretion some
or all of the shares as to which such Incentives would not otherwise be vested
and exercisable; or
(b)    in the case of Incentives that are either (i) settled only in shares of
Common Stock, or (ii) at the election of the Participant, settled in shares of
Common Stock, paying the holder thereof an amount equal to a reasonable estimate
of the difference between the net amount per share payable in such transaction
or as a result of such transaction, and the price per share of such Incentive to
be paid by the Participant (hereinafter the “Spread”), multiplied by the number
of shares subject to the Incentive. In cases where the shares constitute, or
would after exercise, constitute Restricted Stock, the Company, in its
discretion, may include some or all of those shares in the calculation of the
amount payable hereunder. In estimating the Spread, appropriate adjustments to
give effect to the existence of the Incentives shall be made, such as deeming
the Incentives to have been exercised, with the Company receiving the exercise
price payable thereunder, and treating the shares receivable upon exercise of
the Incentives as being outstanding in determining the net amount per share. In
cases where the proposed transaction consists of the acquisition of assets of
the Company, the net amount per share shall be calculated on the basis of the
net amount receivable with respect to shares of Common Stock upon a distribution
and liquidation by the Company after giving effect to expenses and charges,
including but not limited to taxes, payable by the Company before such
liquidation could be completed.
An Award that by its terms would be fully vested or exercisable upon a Change in
Control will be considered vested or exercisable for purposes of Section 12.4(a)
hereof. Notwithstanding the foregoing, with respect to Performance Awards, the
Committee only may approve the acceleration of vesting and/or cash-out if (i)
the amount payable or vested is linked to the achievement of the Performance
Goals for such Performance Award as of the date of the Change in Control and/or
(ii) the amount to be paid or vested under the Performance Award on the Change
in Control is pro-rated based on the time elapsed in the applicable performance
period between the Performance Award’s Date of Grant and the Change in Control.
ARTICLE 13
LIQUIDATION OR DISSOLUTION
Subject to Section 12.4 hereof, in case the Company shall, at any time while any
Incentive under this Plan shall be in force and remain unexpired, (i) sell all
or substantially all of its property, or (ii) dissolve, liquidate, or wind up
its affairs, then each Participant shall be entitled to receive, in lieu of each
share of Common Stock of the Company which such Participant would have been
entitled to receive under the Incentive, the same kind and amount of any





--------------------------------------------------------------------------------





securities or assets as may be issuable, distributable, or payable upon any such
sale, dissolution, liquidation, or winding up with respect to each share of
Common Stock of the Company. If the Company shall, at any time prior to the
expiration of any Incentive, make any partial distribution of its assets, in the
nature of a partial liquidation, whether payable in cash or in kind (but
excluding the distribution of a cash dividend payable out of earned surplus and
designated as such) and an adjustment is determined by the Committee to be
appropriate to prevent the dilution of the benefits or potential benefits
intended to be made available under the Plan, then the Committee shall, in such
manner as it may deem equitable, make such adjustment in accordance with the
provisions of Article 11 hereof.
ARTICLE 14
INCENTIVES IN SUBSTITUTION FOR
INCENTIVES GRANTED BY OTHER ENTITIES
Incentives may be granted under the Plan from time to time in substitution for
similar instruments held by employees, independent contractors or directors of a
corporation, partnership, or limited liability company who become or are about
to become Employees, Contractors or Outside Directors of the Company or any
Subsidiary as a result of a merger or consolidation of the employing corporation
with the Company, the acquisition by the Company of equity of the employing
entity, or any other similar transaction pursuant to which the Company becomes
the successor employer. The terms and conditions of the substitute Incentives so
granted may vary from the terms and conditions set forth in this Plan to such
extent as the Committee at the time of grant may deem appropriate to conform, in
whole or in part, to the provisions of the incentives in substitution for which
they are granted.
ARTICLE 15
MISCELLANEOUS PROVISIONS
15.1    Investment Intent. The Company may require that there be presented to
and filed with it by any Participant under the Plan, such evidence as it may
deem necessary to establish that the Incentives granted or the shares of Common
Stock to be purchased or transferred are being acquired for investment and not
with a view to their distribution.
15.2    No Right to Continued Employment. Neither the Plan nor any Incentive
granted under the Plan shall confer upon any Participant any right with respect
to continuance of employment by the Company or any Subsidiary.
15.3    Indemnification of Board and Committee. No member of the Board or the
Committee, nor any officer or Employee of the Company acting on behalf of the
Board or the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board and the Committee, each officer of the
Company, and each Employee of the Company acting on behalf of the Board or the
Committee shall, to the extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, determination, or
interpretation to the fullest extent provided by law. Except to the extent
required by any unwaiveable requirement under Applicable Law, no member of the
Board or the Committee (and no Subsidiary of the Company) shall have any duties
or liabilities, including without limitation any fiduciary duties, to any
Participant (or any Person claiming by and through any Participant) as a result
of this Plan, any Award Agreement or any Claim arising hereunder and, to the
fullest extent permitted under Applicable Law, each Participant (as
consideration for receiving and accepting an Award Agreement) irrevocably waives
and releases any right or opportunity such Participant might have to assert (or
participate or cooperate in) any Claim against any member of the Board or the
Committee and any Subsidiary of the Company arising out of this Plan.
15.4    Effect of the Plan. Neither the adoption of this Plan nor any action of
the Board or the Committee shall be deemed to give any person any right to be
granted an Award or any other rights except as may be evidenced by an Award
Agreement, or any amendment thereto, duly authorized by the Committee and
executed on behalf of the Company, and then only to the extent and upon the
terms and conditions expressly set forth therein.





--------------------------------------------------------------------------------





15.5    Compliance With Other Laws and Regulations. Notwithstanding anything
contained herein to the contrary, the Company shall not be required to sell or
issue shares of Common Stock under any Incentive if the issuance thereof would
constitute a violation by the Participant or the Company of any provisions of
any law or regulation of any governmental authority or any national securities
exchange or inter-dealer quotation system or other forum in which shares of
Common Stock are quoted or traded (including without limitation Section 16 of
the Exchange Act); and, as a condition of any sale or issuance of shares of
Common Stock under an Incentive, the Committee may require such agreements or
undertakings, if any, as the Committee may deem necessary or advisable to assure
compliance with any such law or regulation. The Plan, the grant and exercise of
Incentives hereunder, and the obligation of the Company to sell and deliver
shares of Common Stock, shall be subject to all applicable federal and state
laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required.
15.6    Foreign Participation. To assure the viability of Awards granted to
Participants employed in foreign countries, the Committee may provide for such
special terms as it may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Committee may
approve such supplements to, or amendments, restatements or alternative versions
of, this Plan as it determines is necessary or appropriate for such purposes.
Any such amendment, restatement or alternative versions that the Committee
approves for purposes of using this Plan in a foreign country will not affect
the terms of this Plan for any other country.
15.7    Tax Requirements. The Company or, if applicable, any Subsidiary (for
purposes of this Section 15.7, the term “Company” shall be deemed to include any
applicable Subsidiary), shall have the right to deduct from all amounts paid in
cash or other form in connection with the Plan, any Federal, state, local, or
other taxes required by law to be withheld in connection with an Award granted
under this Plan. The Company may, in its sole discretion, also require the
Participant receiving shares of Common Stock issued under the Plan to pay the
Company the amount of any taxes that the Company is required to withhold in
connection with the Participant’s income arising with respect to the Award. Such
payments shall be required to be made when requested by Company and may be
required to be made prior to the delivery of any certificate representing shares
of Common Stock. Such payment may be made (i) by the delivery of cash to the
Company in an amount that equals or exceeds (to avoid the issuance of fractional
shares under (iii) below) the required tax withholding obligations of the
Company; (ii) if the Company, in its sole discretion, so consents in writing, by
the actual delivery by the exercising Participant to the Company of shares of
Common Stock that the Participant has not acquired from the Company within six
(6) months prior to the date of exercise, which shares so delivered have an
aggregate Fair Market Value that equals or exceeds (to avoid the issuance of
fractional shares under (iii) below) the required tax withholding payment; (iii)
if the Company, in its sole discretion, so consents in writing, by the Company’s
withholding of a number of shares to be delivered upon the exercise or vesting
of the Award, which shares so withheld have an aggregate Fair Market Value that
equals (but does not exceed) the required tax withholding payment; or (iv) by
any combination of (i), (ii), or (iii). The Company may, in its sole discretion,
withhold any such taxes from any other cash remuneration otherwise paid by the
Company to the Participant. The Committee may in the Award Agreement impose any
additional tax requirements or provisions that the Committee deems necessary or
desirable.
15.8    Assignability. Incentive Stock Options may not be transferred, assigned,
pledged, hypothecated or otherwise conveyed or encumbered other than by will or
the laws of descent and distribution and may be exercised during the lifetime of
the Participant only by the Participant or the Participant’s legally authorized
representative, and each Award Agreement in respect of an Incentive Stock Option
shall so provide. The designation by a Participant of a beneficiary will not
constitute a transfer of the Stock Option. The Committee may waive or modify any
limitation contained in the preceding sentences of this Section 15.8 that is not
required for compliance with Section 422 of the Code.
Except as otherwise provided herein, Awards may not be transferred, assigned,
pledged, hypothecated or otherwise conveyed or encumbered other than by will or
the laws of descent and distribution. Notwithstanding the foregoing, the
Committee may, in its discretion, authorize all or a portion of a Nonqualified
Stock Option or SAR to be granted to a Participant on terms which permit
transfer by such Participant to (i) the spouse (or former spouse), children or
grandchildren of the Participant (“Immediate Family Members”), (ii) a trust or
trusts for the exclusive benefit of such Immediate Family Members, (iii) a
partnership in which the only partners are (1) such Immediate Family Members
and/or (2) entities which are controlled by Immediate Family Members, (iv) an
entity exempt from





--------------------------------------------------------------------------------





federal income tax pursuant to Section 501(c)(3) of the Code or any successor
provision, or (v) a split interest trust or pooled income fund described in
Section 2522(c)(2) of the Code or any successor provision, provided that (x)
there shall be no consideration for any such transfer, (y) the Award Agreement
pursuant to which such Nonqualified Stock Option or SAR is granted must be
approved by the Committee and must expressly provide for transferability in a
manner consistent with this Section, and (z) subsequent transfers of transferred
Nonqualified Stock Options or SARs shall be prohibited except those by will or
the laws of descent and distribution.
Following any transfer, any such Award shall continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer, provided
that for purposes of Articles 8, 9, 11, 13 and 15 hereof the term “Participant”
shall be deemed to include the transferee. The events of Termination of Service
shall continue to be applied with respect to the original Participant, following
which, with respect to any Award that is a Nonqualified Stock Option and SAR,
the Award shall be exercisable or convertible by the transferee only to the
extent and for the periods specified in the Award Agreement. The Committee and
the Company shall have no obligation to inform any transferee of an Award of any
expiration, termination, lapse or acceleration of such Award. The Company shall
have no obligation to register with any federal or state securities commission
or agency any Common Stock issuable or issued under an Award that has been
transferred by a Participant under this Section 15.8.
15.9    Use of Proceeds. Proceeds from the sale of shares of Common Stock
pursuant to Incentives granted under this Plan shall constitute general funds of
the Company.
15.10    Legend. Each certificate representing shares of Restricted Stock issued
to a Participant shall bear the following legend, or a similar legend deemed by
the Company to constitute an appropriate notice of the provisions hereof (any
such certificate not having such legend shall be surrendered upon demand by the
Company and so endorsed):
On the face of the certificate:
“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”
On the reverse:
“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain Texas Capital Bancshares, Inc.
Amended and Restated 2015 Long-Term Incentive Plan, a copy of which is on file
at the principal office of the Company. No transfer or pledge of the shares
evidenced hereby may be made except in accordance with and subject to the
provisions of said Plan. By acceptance of this certificate, any holder,
transferee or pledgee hereof agrees to be bound by all of the provisions of said
Plan.”
The following legend shall be inserted on a certificate evidencing Common Stock
issued under the Plan if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:
“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”





--------------------------------------------------------------------------------





15.11    Governing Law. The Plan shall be governed by, construed, and enforced
in accordance with the laws of the State of Delaware (excluding any conflict of
laws, rule or principle of Delaware law that might refer the governance,
construction, or interpretation of this Plan to the laws of another state). A
Participant’s sole remedy for any Claim shall be against the Company, and no
Participant shall have any claim or right of any nature against any Subsidiary
of the Company or any stockholder or existing or former director, officer or
Employee of the Company or any Subsidiary of the Company. Each Award Agreement
shall require the Participant to release and covenant not to sue any Person
other than the Company over any Claim. The individuals and entities described
above in this Section 15.11 (other than the Company) shall be third-party
beneficiaries of this Plan for purposes of enforcing the terms of this Section
15.11.
A copy of this Plan shall be kept on file in the principal office of the Company
in Dallas, Texas.
***************


IN WITNESS WHEREOF, the Company has caused this instrument to be executed as of
April 17, 2018, by its President and Chief Executive Officer pursuant to prior
action taken by the Board.
TEXAS CAPITAL BANCSHARES, INC.






By:    
Keith Cargill, President and Chief Executive Officer







